Citation Nr: 0825350	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  99-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from October 1966 to September 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim for service 
connection for PTSD.  This claim was remanded for further 
evidentiary development in March 2006.  

Recent statements from the veteran's representative reflect 
some interest on the part of the veteran to once again claim 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  This matter is referred to the RO for 
appropriate adjudication.  


FINDINGS OF FACT

1.  The veteran had active service but received no awards or 
decorations denoting that he engaged in combat and service 
personnel records do not indicate that he engaged in combat.

2.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  However, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for PTSD, a November 1997 letter advised the veteran that he 
needed to provide information regarding the stressful 
incidents that he alleged caused the development of his PTSD.  
Thereafter, a May 2004 letter advised the veteran of the 
evidence necessary to substantiate his claim and the 
respective obligations of the veteran and VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the claims file does not contain a letter 
advising the veteran of the bases for establishing a 
disability rating and effective date of award, in view of the 
fact that the Board has determined that his claim for service 
connection for PTSD should be denied, the lack of such 
correspondence is not prejudicial to the veteran.  Moreover, 
following the May 2004 letter, the claim was readjudicated in 
July 2005 and May 2008 supplemental statements of the case.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are also associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records, and private treatment records and 
reports.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  In its 
remand, the Board requested that Joint Services Records 
Research Center (JSRRC) be contacted for the purpose of 
verifying the veteran's two major stressors of being shot at 
while a passenger in planes, and seeing many bloodied bodies 
and wounded men.  The record reflects that with appropriate 
unit information, the RO contacted JSRRC in July 2006, and 
was thereafter advised that while there were numerous 
incidents where aircraft received ground fire, there were no 
documented incidents where any aircraft carrying band members 
received enemy fire.  JSRRC suggested that if the veteran 
could provide additional information about the responsible 
aviations units, an additional search could be made of those 
records.  The record does not reflect that the veteran 
responded to this suggestion.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for PTSD

Background

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  38 C.F.R. § 4.125(a) (2007) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2007).

The appellant's DD Form 214 indicates that his military 
occupational specialty was that of sax player and that he was 
attached to Headquarters, Headquarters Company (HHC) of the 
1st Infantry Division.  No medals or badges were noted other 
than the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  Service personnel 
records reflect that the veteran served with the 266th Army 
Band in Vietnam from September 1968 to January 1969, and with 
HHC of the 1st Infantry Division from January 1969 to 
September 1969.  

Service medical records reflect that the veteran was 
evaluated for complaints of some nervousness and anxiety both 
during basic training and later, towards the end of his 
service in Vietnam in 1969.  Although the veteran also 
complained of nervous trouble at the time of his separation 
examination in September 1969, psychiatric evaluation at that 
time revealed normal findings.  

In a medical report, dated in November 1997, social worker, 
A. L., stated that she believed that the veteran's symptoms 
clearly identified with PTSD.  VA PTSD examination in 
December 1997 revealed an Axis I diagnosis that included 
PTSD, as did VA outpatient records from January 2002.  
Private medical records for the period of September 2003 to 
August 2005 also reflect periodic diagnoses that included 
PTSD.

A March 2008 VA psychologist concluded that the veteran did 
not report enough symptoms of PTSD to warrant that diagnosis 
but did believe that other psychiatric disability was caused 
or exacerbated by his service in Vietnam.  

Unit histories for the 266th Army Band and HHC, 1st Infantry 
Division do not reflect either unit's experience with having 
assigned aircraft containing band members being shot at by 
enemy ground fire.  

Analysis

The sole issue for current appellate review is entitlement to 
service connection for PTSD, and as was noted above, the 
record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) (West 2002) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

The veteran has reported that he was exposed to various 
incidents in service that resulted in PTSD.  However, the 
Board is not required to accept an appellant's uncorroborated 
accounts of his or her active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  Under the governing regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy.

A review of the veteran's statements of medical history and 
written statements indicates that the veteran's claimed 
stressors are that he was shot at while a passenger in 
various planes in Vietnam, and that he also saw many bloodied 
bodies and wounded men.  

The Board has considered, in detail, the veteran's statements 
about the alleged traumatic events in addition to the 
evidence submitted in support of his claim.  Unfortunately, 
VA's efforts to confirm the alleged stressors has resulted in 
the review of unit histories that do not provide 
verification, and the Board does not find sufficient details 
that would warrant further development of the claim.  As was 
noted by the RO, service medical and personnel records fail 
to establish the veteran engaged in combat or that he was 
subjected to the events as reported.  There is also no 
evidence of medals or citations, travel orders, temporary 
duty assignments, casualties, or any evidence which would 
indicate that the incidents occurred as alleged by the 
veteran.  The veteran has been asked to provide details that 
could be confirmed by an independent source but he has not 
yet provided sufficient details that would warrant further 
investigation.  As stated by the United States Court of 
Appeal for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), it has been held that asking a veteran to provide 
the underlying facts such as the names of individuals 
involved, the dates, and the places where the claimed events 
occurred, does not constitute an impossible or an onerous 
task.  Wood, 1 Vet. App. at 193.

In summary, the unit histories do not verify the veteran's 
claimed stressors and a review of the veteran's statements 
fails to provide sufficient detail that could be used to 
independently confirm those stressors.  He has also failed to 
provide VA with any meaningful information that could be 
utilized to independently confirm his exposure to any of 
these stressors using a secondary source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must 
be provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
he "engaged in combat with the enemy" or that an event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.  
Unfortunately, based on the veteran's statements, the unit 
histories do not verify his claimed stressors and he has 
failed to provide VA with any meaningful information by which 
any of his stressors can otherwise be verified.  
Consequently, the Board finds that the evidence is of 
insufficient probative value to establish that the claimed 
specific stressors occurred or that the evidence supporting 
their occurrence is in equipoise.

Although the evidence of record does contain diagnoses of 
PTSD that were based on the veteran's representations about 
his Vietnam service, none of the in-service stressors as 
recounted by the veteran have been verified.  In addition, 
the record also contains other Axis I diagnoses such as 
generalized anxiety disorder, which the March 2008 VA 
psychologist believed had been caused or exacerbated by the 
veteran's active service.  As for PTSD, the examiner 
concluded that the veteran did not report enough symptoms of 
PTSD to warrant that diagnosis.  Therefore, in summary, the 
Board finds that the evidence weighs heavily against a 
finding that the veteran has PTSD as a result of military 
service.  


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


